DETAILED ACTION

This action is in response to Applicants’ amendment received on July 2, 2021.
Claims 1, 3-6, 9-16 and 20-22 are pending in the application. Claims 2 and 17-19 have been cancelled. Claims 7 and 8 were previously cancelled. Claims 21 and 22 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jessberger et al. (US PG Pub No. 2010/0282203), hereinafter “Jessberger”, in view of F.W. Hild (US Patent No. 2,435,041), hereinafter “Hild”.
Regarding claim 1, Jessberger discloses an engine device, comprising: an oil pan (Fig. 2 (10)) made of plastic material (paragraph 10) having a hollow shape containing lubricating oil delimited by a bottom wall (Fig. 3; paragraph 20), several side walls (Fig. 4 (surrounding walls)) and upper flanges (Fig. 4 (in the vicinity of element 32)), the oil pan (10) having at least one exchanger surface (Fig. 2 (in the vicinity of element 14)) that comprises oil circulation means (Fig. 2 (17, 18)) and cooling liquid circulation means (Fig. 2 (15, 16)), and a heat exchanger (14) in which oil and a cooling liquid circulate, the heat exchanger comprising a series of plastic material plates welded in pairs and welded onto the at least one exchanger surface (Fig. 2, paragraph 21), wherein the at least one exchanger surface is integrally molded with the oil pan (paragraph 11).
Jessberger fails to disclose that the assembly of the heat exchanger on the oil pan is performed by welding and allows eliminating the use of a seal.
However, Hild discloses that the assembly of the heat exchanger on the oil pan is performed by welding and allows eliminating the use of a seal (Hild (col. 6, lines 14-18)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Jessberger by incorporating the teachings of Hild in order to avoid leakages.
Regarding claim 3, the modified invention of Jessberger discloses the device according to claim 1, wherein the at least one exchanger surface (Fig. 2 (in the vicinity of 
Regarding claim 4, the modified invention of Jessberger discloses the device according to claim 1, wherein the at least one exchanger surface (Fig. 2 (in the vicinity of element 14)) is positioned on one of the upper flanges (Fig. 4 (in the vicinity of element 32)) of the oil pan (10).
Regarding claim 5, the modified invention of Jessberger discloses the device according to claim 1.
The modified invention of Jessberger fails to disclose that the plates of the heat exchanger are made of polyamide comprising between 30% and 60% of an additive belonging to the group comprising graphite and carbon.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Jessberger by incorporating that the plates are made of polyamide comprising an additive belonging to the group comprising graphite and carbon, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Jessberger by incorporating a range between 30% and 60% of an additive belonging to the group comprising graphite and carbon, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, the modified invention of Jessberger discloses the device according to claim 1.
The modified invention of Jessberger fails to disclose that the oil pan is made of polyamide.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Jessberger by incorporating that the oil pan is made of polyamide, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, the modified invention of Jessberger discloses the device according to claim 1, wherein the at least one exchanger surface (Fig. 2 (in the vicinity of element 14)) is surrounded by a joining rib (Fig. 2).
Regarding claim 12, the modified invention of Jessberger discloses the device according to claim 1, wherein the heat exchanger (14) comprises a closure plate welded to the series of plates of the heat exchanger (Fig. 2 (14)).
Regarding claim 16, the modified invention of Jessberger discloses the device according to claim 1, wherein the oil pan (Fig. 2 (10)) comprises at least one receptacle (Fig. 2 (21)) configured to receive an oil filter.

Claims 10, 11, 13-15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jessberger, in view of Hild as applied to claim 1 above, and further in view of Pustelnik (US PG Pub No. 2009/0211741), hereinafter “Pustelnik”.
Regarding claim 10, the modified invention of Jessberger discloses the device according to claim 1.
Jessberger fails to disclose that each plate of the heat exchanger is surrounded by a joining rib.
However, Pustelnik discloses that each plate of the heat exchanger is surrounded by a joining rib (Pustelnik (Fig. 1)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Jessberger by incorporating the teachings of Pustelnik in order to have a better secured structure.
Regarding claim 11, the modified invention of Jessberger discloses the device according to claim 9, wherein the joining ribs of the at least one exchange surface (Fig. 2 (in the vicinity of element 14)) and of each plate (Pustelnik (Fig. 1)) of the heat exchanger are configured to be welded in pairs.
Regarding claim 13, the modified invention of Jessberger discloses the device according to claim 1, wherein the plates of the heat exchanger are welded by electromagnetic induction (Pustelnik (Fig. 1)).
Regarding claim 14, the modified invention of Jessberger discloses the device according to claim 1, wherein the series of plates of the heat exchanger is welded to the at least one exchanger surface by electromagnetic induction (Pustelnik (Fig. 1)).
Regarding claim 15, the modified invention of Jessberger discloses the device according to claim 1, wherein at least one of the plates can have a thickness different from the thickness of the other plates of the heat exchanger (Pustelnik (Fig. 1)).
Regarding claim 20, Jessberger discloses the device according to claim 1.
Jessberger fails to disclose that a first exchange area of each plate has a plurality of protrusions configured to cooperate with the cavities of a corresponding second exchange area of a contiguous plate.
However, Pustelnik discloses that a first exchange area of each plate has a plurality of protrusions configured to cooperate with the cavities of a corresponding second exchange area of a contiguous plate (Pustelnik (Fig. 1)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Jessberger by incorporating the teachings of Pustelnik in order to increase the heat exchange.
Regarding claim 21, the modified invention of Jessberger discloses the device according to claim 1, wherein a first exchange area of each plate has a plurality of protrusions configured to cooperate with the cavities of a corresponding second exchange area of a contiguous plate (Pustelnik (Fig. 1)).
Regarding claim 22, the modified invention of Jessberger discloses the device according to claim 21, wherein the series of plates of the heat exchanger comprises oil flow plates having oil flow means on the first exchange area of the oil flow plate, and cooling liquid flow plates having cooling liquid flow means on the first exchange area of the cooling liquid flow plate (Pustelnik (Fig. 1)).

Response to Arguments
Applicants’ remarks filed on July 2, 2021 have been fully considered but they are not deemed persuasive.

Applicants contend that the reference of Jessberger et al. (US PG Pub No. 2010/0282203), hereinafter “Jessberger” does not disclose an exchanger surface that is integrally molded with the oil pan. Applicants further contend that the reference of Jessberger do not disclose that the assembly of the oil cooler to the oil pan is performed by welding. Examiner submits that as can be seen in the rejection above, Jessberger does disclose an exchanger surface that is integrally molded with the oil pan (paragraph 11). Examiner further submits that Jessberger was not relied on for the disclosure of an assembly of the oil cooler to the oil pan that is performed by welding.

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747